DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 42-61 are presented for examination.
	Claims 1-41 have been cancelled.

Terminal Disclaimer
2	The terminal disclaimer filed on 12/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of   U.S. Patent No. 9,462,630 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 42-44, 48-49, 51-54, 58, 59, and 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gloekler et al (hereafter, “Gloekler”), US 2005/0247775 A1, in view of Liu.

Regarding claim 42, Gloekler teaches a wireless transmit/receive unit (WTRU) for relaying data from a device to a network, the WTRU (i.e., tracking device 8) (i.e., Fig. 2) comprising: 
a memory (i.e., page 3 paragraph [0040]); and
 a processor (i.e., page 3 paragraph [0040]), the processor configured to: 
determine a network node to receive data from the remote device using identification information for the remote device (i.e., data communicated from tracking device 8 to communication portal 7 will have network address information present in the header of each data packet…this information contains destination details for where the packets are to be delivered, page 3 paragraph [0045]); 
receive an indication from the remote device indicating that the remote device has the data to send to the network node (i.e., upon powering up, tracking device 9 transmits their unique identifier which is read by RFID communication module 12 of tracking device 8, page 3 paragraph [0042]); 
receiving the data from the remote device (i.e., information received from tracking device 9, page 3 paragraph [0043]); and 
sending the data to the network node (i.e., transmit this information to communication portal 7, Fig. 1 page 3 paragraph [0044]).
Gloekler does not explicitly teach determine that the WTRU is within an area where a remote device that does not have a network connection is known to operate, and data comprises sensing data.
Liu teaches determine that the WTRU is within an area where a remote device that does not have a network connection is known to operate (i.e., detect proximity to VTS, page 7 paragraphs [0063]- [0064]); and data comprising sensing data (i.e., traffic sensor to collect traffic related data, Fig. 3, and page 5 paragraph [0044] and page 6 paragraphs [0054]- [0055]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teachings of Gloekler to determine that the WTRU is within an area where a remote device that does not have a network connection is known to operate, and comprise sensing data as taught by Liu. One would be motivated to do so to reduce transportation cost of sensing data (i.e., Liu, page 5 paragraph [0044]).

Regarding claim 43, Gloekler teaches the WTRU of claim 42, wherein the processor is further configured to send the identification information to the network node (i.e., page 3 paragraphs [0042]- [0044]).
Regarding claim 44, Gloekler teaches the WTRU of claim 42, wherein the processor is further configured to send a signal to the remote device (i.e., page 1 paragraph [0015]).
Regarding claim 48, Gloekler teaches the WTRU of claim 42, wherein the remote device has a limited range wireless communication capability (i.e., page 1 paragraph [0012]).
Regarding claim 49, Gloekler teaches the WTRU of claim 42, wherein the processor further configured to conserve less power when it is determined that the WTRU is within the area where the remote device is known to operate (i.e., page 1 paragraph [0006]).
Regarding claim 51, Gloekler teaches the WTRU of claim 42, wherein the data from the remote device further comprises one or more of the identification information for the remote device, and a capability of the remote device (i.e., page 3 paragraphs [0042]- [0044]).

Regarding claims 52-54, 58, 59, and 61, those claims recites a method performed by a wireless transmit/receive unit (WTRU) claims 42-44, 48, 49, and 51, discussed above, same rationale of rejections is applied. 

4.	Claims 45-47 and 55-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gloekler, in view of Liu as applied to claim 42 above, and further in view of Marko et al (hereafter, “Marko”), US 6,686,880 B1.

Regarding claim 45, Gloekler teaches the WTRU of claim 44.
The combination of teachings of Gloekler and Liu does not explicitly teach wherein the processor is further configured to receive a broadcast message from the remote device.
Marko teaches to receive a broadcast message from the remote device (i.e., cols 6-7 claims 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of teachings of Gloekler and Liu to receive a broadcast message from the remote device as taught by Marko. One would be motivated to do so to provide cost effectiveness (i.e., Marko, col. 1 lines 47-52).

Regarding claim 46, Gloekler teaches the WTRU of claim 45.
The combination of teachings of Gloekler and Liu does not explicitly teach wherein the processor is configured to receive the broadcast message from the remote device by receiving the broadcast message from the remote device in response to the signal.	Marko teaches receive the broadcast message from the remote device by receiving the broadcast message from the remote device in response to the signal (i.e., cols 6-7 claims 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of teachings of Gloekler and Liu to receive the broadcast message from the remote device by receiving the broadcast message from the remote device in response to the signal as taught by Marko. One would be motivated to do so to provide cost effectiveness (i.e., Marko, col. 1 lines 47-52).
 	Regarding claim 47, Gloekler teaches the WTRU of claim 45.
The combination of teachings of Gloekler and Liu does not explicitly teach receive the broadcast message from the remote device by receiving the broadcast message from the remote device via an application that is running on the WTRU.
Marko teaches receive the broadcast message from the remote device by receiving the broadcast message from the remote device via an application that is running on the WTRU (i.e., cols 6-7 claims 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of teachings of Gloekler and Liu to receive the broadcast message from the remote device by receiving the broadcast message from the remote device via an application that is running on the WTRU as taught by Marko. One would be motivated to do so to provide cost effectiveness (i.e., Marko, col. 1 lines 47-52).
Regarding claims 55-57, those claims recite limitations that are similar to claims 45-47, same rationale of rejections is applied.

5.	Claims 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gloekler, in view of Liu as applied to claim 42 above, and further in view of Loeb et al (hereafter, “Loeb”), US 7,729,709 B1.

Regarding claim 50, Gloekler teaches the WTRU of claim 42.
The combination of teachings of Gloekler and Liu does not explicitly search for a broadcast message from the remote device.
Loeb teaches search for a broadcast message from the remote device (i.e., col. 10 lines 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of teachings of Gloekler and Liu to search for a broadcast message from the remote device as taught by Loeb for the reason Loeb expressly taught (i.e., search broadcast message for particular message type, col. 10 lines 1-2).

Response to Arguments
6.	Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argued in substance that
(A)	Prior art (i.e., Gloekler) does not receive any sensor data from a remote device.
As to point (A), Liu does disclose receive sensor data from a remote device (i.e., Liu, in page 5 paragraph [0044], discloses traffic sensors to collect traffic related data. Liu, page 6 paragraph [0055]), further discloses traffic related data is collected when in proximity to one or more traffic sensors, page 6 paragraph [0055]).

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441